DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  claim 11 on line 3 of page 7, recites "when where a difference…" this should read either "when a difference" or "where a difference" for grammatical correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-4, 6-11, 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 22 states wherein the controller performs “a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state  and the second heat exchanger operates as a 
Claims 3-4, 6-9 are rejected for their dependency from claim 1 and Claims 13-19 are rejected for their dependency from claim 11



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 6-11, 13-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 22 states wherein the controller performs “a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state  and the second heat exchanger operates as a condenser, when the detected temperature of the air in the target space is higher than a set temperature for the target space and the detected temperature of the second heat exchanger is lower than or equal to a first reference temperature, the first control being a control to keep the compressor and the fan in operation and switch the state of the wind guide plate from the first state to the second state” which suggests that the detected temperature  of air in the target space must be higher than the set temperature  for the first control operation to proceed with keeping the compressor in operation ad switching the state of the guide plate. However as noted above this appears to contrast with the control process described in figure 5 of the instant application. As such it is unclear if the claim limitations are claiming that the temperature of the air must be higher than the set temperature at some point in the control as would be the case in figure 5 of the instant application where the determination in step S104 that the indoor temperature is higher than the set temperature returns the process to S103, describing a looping control process. Or if the claims literally mean that the air temperature must be higher than the set temperature for the compressor to continue operating and the wind guide plate to switch states which raises the issue of support in the specification as noted in the 112(a) rejection above.  Similarly the limitations regarding the temperature of the second heat exchanger being less than or equal to a reference temperature are unclear as to whether temperature of the second heat exchanger the  must be lower than the reference temperature at some point in the control as would be the case in figure 5 of the instant application where the determination in step S107 that temperature of the second heat exchanger is lower than the reference temperature returns the process to S106, describing a looping control process. Or if the claims literally mean that the temperature of the second heat exchanger the  must be lower than the reference temperature for the compressor to continue operating and the wind guide plate to switch states which raises the issue of support in the specification as noted in the 112(a) rejection above.   Claims 3-4, and 6-10 are rejected for their dependency from claim 1. Claims 7 and 8 are only rejected in terms of the rejections under 35 U.S.C. 112 above. None of the cited prior art appears to teach or fairly suggest the compressor to restart operation, when a difference between the detected temperature of the ceiling surface and the detected temperature of the floor surface is smaller than or equal to a third difference after the second control is performed, as required by claim 7.
Claims 11, 21, and 23-24 all contain similar limitations stating the detected temperature of the air in the target space is higher than a set temperature for the target space and are rejected for similar reasons to claim 1 above. Claims 13-20 are rejected for their dependency from claim 11. In the case of claim 11 and 23 are only rejected in terms of the rejections under 35 U.S.C. 112 above and none of the cited prior art appears to teach or fairly suggest wherein the controller performs a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state and the second heat exchanger operates as a condenser, when the detected temperature of the person is higher than or equal to the set temperature, followed by a second control to stop the compressor, keep the fan in operation and also keep the wind guide plate in the second state, when a difference between the detected temperature of the person and a reference temperature is greater than or equal to a first difference after the first control is performed.

Regarding claim 4, 14 and 15, which recites “a second control” in lines 5, 3 and 3 respectively, however “a second control” is previously recited in claim 1. It is unclear if this second instance is meant to claim the same control process recited in claim 1 or a separate control process. For the purposes of examination the limitation will be read as “the second control”.
Claim 24 recites the limitation "the controller" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Changing the limitation to “a controller” would correct this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US Patent 8,826,678 B2) in view of Fuchiri (JP 2013-134027, originally cited by the applicant in the 7/10/2019 IDS).
Regarding claim 1, Nakagawa discloses an air-conditioning apparatus comprising: an indoor unit (indoor unit 10) including an air outlet (air outlet 12); a refrigerant circuit including a compressor (compressor 22), a first heat exchanger (heat exchanger 24), a pressure-reducing device (the compressor 22, heat exchanger 24 and a pressure reducing device in the form of an electronic expansion valve are present in the outdoor unit 20 per col. 3, line 41-46), and a second heat exchanger included in the indoor unit; a fan included in the indoor unit (the indoor unit includes a heat exchanger and a blower device not shown in the figures per Col. 3, line 23-30); 
a wind guide plate (louver plate 17) included in the indoor unit, and allowed to be rotated to be in a first state in which the wind guide plate causes air to be blown from the air outlet in a first direction (the louver plate is directed downward in figure 6 with air directed at the floor or the users feet per Col. 5, line 25-31), and to be in a second state in which the wind guide plate causes air to be blown from the air outlet in a direction upwardly inclined to the first direction (the louver plate is directed upward in figure 7 and 8 per Col. 6 line 12-18 and line 48-54), the wind guide plate being rotated such that a state of the wind guide plate changes between the first and second states (between the states in figure 6-8); 
a first sensor configured to detect a temperature of air in target space for air-conditioning (indoor temperature sensor 13); a second sensor configured to detect a temperature of the second heat exchanger (a pipe temperature sensor measures a pipe temperature of the indoor heat exchanger per Col. 3, line 14-16); a third sensor configured to detect a temperature of a person in the target space (infrared sensor 14 which can measure the temperature of a person per Col. 3, line 10-13); and 
a controller configured to control the compressor, the fan and the wind guide plate ( a control device in the form of an indoor microcomputer which controls operations of the air conditioner per Col. 3, line 17-22), wherein the controller performs a first control, in a case where the compressor is in operation (the compressor is started in step S14 in figure 5), the fan is in operation, the wind guide plate is in the first state (the louver plate is down and the volume of the blower device is increased in step S16 per Col. 5, line 25-31)  and the second heat exchanger operates as a condenser ( the indoor heat exchanger is providing heating  in a heating operation per figure 5-8 and per Col. 4, line 37-43, which would have the indoor heat exchanger acting as a condenser in a heat pump system where the indoor unit can provide cooled or heated air ), when the detected temperature of the second heat exchanger is lower than or equal to a first reference temperature, the first control being a control to keep the compressor and the fan in operation and switch the state of the wind guide plate from the first state to the second state (the Louver plate 17 is turned up in step S11 and remains there until the temperature of the  indoor heat exchanger, β, is above threshold temperature α in step S15 which loops back if the temperature of the  indoor heat exchanger, β, is less than threshold temperature α per figure 5 of Nakagawa), and the controller performs a second control, when a difference between the detected temperature of the person and a second reference temperature is greater than a first difference after the first control is performed (when the body sensory temperature B  is greater than preset temperature A in step S17) , the second control being a control to stop the compressor, keep the fan in operation and also keep the wind guide plate in the second state (the compressor is stopped in step S18 and the louver plate is maintained in the up position in step S19 and S22).
However Nakagawa does not explicitly disclose that the controller performs a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state and the second heat exchanger operates as a condenser, when the detected temperature of the air in the target space is higher than a set temperature for the target space, as Nakagawa does not explicitly disclose comparing the indoor temperature to a set temperature.
Fuchiri teaches (figures 1-5) an air-conditioning apparatus comprising: an indoor unit (indoor unit 1) including an air outlet (blowout port 3); a refrigerant circuit including a compressor (compressor 50a); a fan included in the indoor unit (blower 23); a wind guide plate (wind direction board 4) and a first sensor configured to detect a temperature of air in target space for air-conditioning (room temperature detection unit 25); and a controller (control unit 26)  where the controller performs a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state and the second heat exchanger operates as a condenser, when the detected temperature of the air in the target space is higher than a set temperature for the target space (per paragraph 0044 and 0045, of the machine translation provided with the 7/19/2019 IDS, when the temperature of the room is higher than the set point in ST6 and ST7 the compressor remains in operation  and returns to step 1 in figure 5 executing a similar control loop and the wind direction board is set to up when the temperature comes within 1c and the operation continues after the room temperature becomes higher than the set temperature per paragraph 0024) , 
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Nakagawa to include the ambient room temperature bases controls maintaining the compressor in operation and the wind guide plate up  disclosed by Fuchiri Doing so would provide  a control system that could reduce the temperature drop in a lower portion of the room and perform a circulation operation while the compressor is operating so that the room can be warmed quickly as recognized by Fuchiri (per paragraph 0012).

	Regarding claim 3, Nakagawa as modified discloses the claim limitations of claim 1 above and Nakagawa further discloses the second reference temperature is the detected temperature of the person (the body sensory temperature B), which is acquired by the controller after the first control is performed (step S17 is executed after the first controls up to Step S16 when the louver plate is turned down).
	Regarding claim 4, Nakagawa as modified discloses the claim limitations of claim 1 above and Nakagawa further discloses a fourth sensor configured to detect a temperature of a ceiling surface of the target space (the infrared sensor 14 detects the ceiling ambient temperature per  Col. 4, line 5-8); and a fifth sensor configured to detect a temperature of a floor surface of the target space (the infrared sensor 14 detects the floor ambient temperature per  Col. 4, line 5-8), wherein the controller performs the second control, when a difference between the detected temperature of the ceiling surface and the detected temperature of the floor surface is greater than or equal to a second difference after the first control is performed (in step S20 in figure 5, the difference between the ceiling ambient temperature and the floor ambient temperature are compared to γ per Col. 6, line 30-59) the second control being a control to stop the compressor (in step S18) , keep the fan in operation and also keep the wind guide plate in the second state ( in step S19 and S22 the louver plate 17 is up and the air volume is still circulating per Col. 6, line 48-54).

	Regarding claim 6, Nakagawa as modified discloses the claim limitations of claim 4 above and Nakagawa further discloses the detected temperature of the ceiling surface (ceiling ambient temperature and floor ambient temperature) and the detected temperature of the floor surface are temperatures acquired by the controller after the first control is performed (the temperatures are measured in Step S20  and the temperatures would be updated each time the loop returns to step S20, as the loop may return to S19 and then to S20 depending on the measured temperatures per figure 5 and Col. 6, line 30-60) .
	
Regarding claim 21, Nakagawa discloses an air-conditioning apparatus comprising: an indoor unit (indoor unit 10) including an air outlet (air outlet 12); a refrigerant circuit including a compressor (compressor 22), a first heat exchanger (heat exchanger 24), a pressure-reducing device (the compressor 22, heat exchanger 24 and a pressure reducing device in the form of an electronic expansion valve are present in the outdoor unit 20 per col. 3, line 41-46), and a second heat exchanger included in the indoor unit; a fan included in the indoor unit (the indoor unit includes a heat exchanger and a blower device not shown in the figures per Col. 3, line 23-30); 
a wind guide plate (louver plate 17) included in the indoor unit, and allowed to be rotated to be in a first state in which the wind guide plate causes air to be blown from the air outlet in a first direction (the louver plate is directed downward in figure 6 with air directed at the floor or the users feet per Col. 5, line 25-31), and to be in a second state in which the wind guide plate causes air to be blown from the air outlet in a direction upwardly inclined to the first direction (the louver plate is directed upward in figure 7 and 8 per Col. 6 line 12-18 and line 48-54), the wind guide plate being rotated such that a state of the wind guide plate changes between the first and second states (between the states in figure 6-8); 
a first sensor configured to detect a temperature of air in target space for air-conditioning (indoor temperature sensor 13); a second sensor configured to detect a temperature of the second heat exchanger (a pipe temperature sensor measures a pipe temperature of the indoor heat exchanger per Col. 3, line 14-16); a fourth sensor configured to detect a temperature of a ceiling surface of the target space (the infrared sensor 14 detects the ceiling ambient temperature per  Col. 4, line 5-8); and a fifth sensor configured to detect a temperature of a floor surface of the target space (the infrared sensor 14 detects the floor ambient temperature per  Col. 4, line 5-8), 
a controller configured to control the compressor, the fan and the wind guide plate ( a control device in the form of an indoor microcomputer which controls operations of the air conditioner per Col. 3, line 17-22), wherein the controller performs a first control, in a case where the compressor is in operation (the compressor is started in step S14 in figure 5), the fan is in operation, the wind guide plate is in the first state (the louver plate is down and the volume of the blower device is increased in step S16 per Col. 5, line 25-31)  and the second heat exchanger operates as a condenser ( the indoor heat exchanger is providing heating  in a heating operation per figure 5-8 and per Col. 4, line 37-43, which would have the indoor heat exchanger acting as a condenser in a heat pump system where the indoor unit can provide cooled or heated air ), when the detected temperature of the second heat exchanger is lower than or equal to a first reference temperature, the first control being a control to keep the compressor and the fan in operation and switch the state of the wind guide plate from the first state to the second state (the Louver plate 17 is turned up in step S11 and remains there until the temperature of the  indoor heat exchanger, β, is above threshold temperature α in step S15 which loops back if the temperature of the  indoor heat exchanger, β, is less than threshold temperature α per figure 5 of Nakagawa as), and the controller performs the second control, when a difference between the detected temperature of the ceiling surface and the detected temperature of the floor surface is greater than or equal to a second difference after the first control is performed (in step S20 in figure 5, the difference between the ceiling ambient temperature and the floor ambient temperature are compared to γ per Col. 6, line 30-59) the second control being a control to stop the compressor (in step S18) , keep the fan in operation and also keep the wind guide plate in the second state ( in step S19 and S22 the louver plate 17 is up and the air volume is still circulating per Col. 6, line 48-54).
However Nakagawa does not explicitly disclose that the controller performs a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state and the second heat exchanger operates as a condenser, when the detected temperature of the air in the target space is higher than a set temperature for the target space, as Nakagawa does not explicitly disclose comparing the indoor temperature to a set temperature.
Fuchiri teaches (figures 1-5) an air-conditioning apparatus comprising: an indoor unit (indoor unit 1) including an air outlet (blowout port 3); a refrigerant circuit including a compressor (compressor 50a); a fan included in the indoor unit (blower 23); a wind guide plate (wind direction board 4) and a first sensor configured to detect a temperature of air in target space for air-conditioning (room temperature detection unit 25); and a controller (control unit 26)  where the controller performs a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state and the second heat exchanger operates as a condenser, when the detected temperature of the air in the target space is higher than a set temperature for the target space (per paragraph 0044 and 0045, of the machine translation provided with the 7/19/2019 IDS, when the temperature of the room is higher than the set point in ST6 and ST7 the compressor remains in operation  and returns to step 1 in figure 5 executing a similar control loop and the wind direction board is set to up when the temperature comes within 1c and the operation continues after the room temperature becomes higher than the set temperature per paragraph 0024). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Nakagawa to include the ambient room temperature bases controls maintaining the compressor in operation and the wind guide plate up  disclosed by Fuchiri Doing so would provide  a control system that could reduce the temperature drop in a lower portion of the room and perform a circulation operation while the compressor is operating so that the room can be warmed quickly as recognized by Fuchiri (per paragraph 0012).

Claims 9-10, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US Patent 8,826,678 B2) in view of Fuchiri (JP 2013-134027, originally cited by the applicant in the 7/10/2019 IDS) and Maeda et al (JP 2004-301343, originally cited by the applicant in the 7/10/2019 IDS).
Regarding claim 9, Nakagawa as modified discloses the claim limitations of claim 1 above however Nakagawa does not explicitly disclose a sixth sensor configured to detect a temperature of outside air, wherein the controller acquires an air-conditioning load of the target space based on the temperature detected by the first sensor, the temperature detected by the second sensor and the temperature detected by the sixth sensor. 
Maeda discloses (figure 1-5) an air conditioner with a controller (microcomputer 34)  with a  sixth sensor (outside air temperature sensor 32) and  a first temperature sensor (a room temperature sensor 30), wherein the controller acquires an air-conditioning load of the target space based on the temperature detected by the first sensor (room temperature sensor 30), the temperature detected by the second sensor and the temperature detected by the sixth sensor (the outside air temperature sensor 32, where the load is calculated in load computing means 35 per paragraph 0026-0027 of the machine translation provided by the examiner with this office action).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the air conditioner of Nakagawa to include the outside air temperature sensor and to calculate an air conditioning load as taught by Maeda. Doing so would allow for monitoring varying air conditioning load conditions to improve the efficiency of the system  (per paragraph 0007) and allow for compensating the amount of speed of the compressor to correspond to an air conditioning load (per paragraph 0012).
	Regarding claim 10, Nakagawa as modified discloses the claim limitations of claim 9 above and Nakagawa as modified further discloses the controller performs the first control limitations as noted in claim 1 above Maeda discloses the air-conditioning load of the target space is higher than a predetermined load (when the air conditioning load is equal to or higher than a rated value per paragraph 0027 of the machine translation of Maeda).
Regarding claim 22, Nakagawa discloses an air-conditioning apparatus comprising: an indoor unit (indoor unit 10) including an air outlet (air outlet 12); a refrigerant circuit including a compressor (compressor 22), a first heat exchanger (heat exchanger 24), a pressure-reducing device (the compressor 22, heat exchanger 24 and a pressure reducing device in the form of an electronic expansion valve are present in the outdoor unit 20 per col. 3, line 41-46), and a second heat exchanger included in the indoor unit; a fan included in the indoor unit (the indoor unit includes a heat exchanger and a blower device not shown in the figures per Col. 3, line 23-30); 
a wind guide plate (louver plate 17) included in the indoor unit, and allowed to be rotated to be in a first state in which the wind guide plate causes air to be blown from the air outlet in a first direction (the louver plate is directed downward in figure 6 with air directed at the floor or the users feet per Col. 5, line 25-31), and to be in a second state in which the wind guide plate causes air to be blown from the air outlet in a direction upwardly inclined to the first direction (the louver plate is directed upward in figure 7 and 8 per Col. 6 line 12-18 and line 48-54), the wind guide plate being rotated such that a state of the wind guide plate changes between the first and second states (between the states in figure 6-8); 
a first sensor configured to detect a temperature of air in target space for air-conditioning (indoor temperature sensor 13); 
a second sensor configured to detect a temperature of the second heat exchanger (a pipe temperature sensor measures a pipe temperature of the indoor heat exchanger per Col. 3, line 14-16); 
a controller configured to control the compressor, the fan and the wind guide plate ( a control device in the form of an indoor microcomputer which controls operations of the air conditioner per Col. 3, line 17-22), the controller performs a first control, in a case where the compressor is in operation (the compressor is started in step S14 in figure 5), the fan is in operation, the wind guide plate is in the first state (the louver plate is down and the volume of the blower device is increased in step S16 per Col. 5, line 25-31)  and the second heat exchanger operates as a condenser ( the indoor heat exchanger is providing heating  in a heating operation per figure 5-8 and per Col. 4, line 37-43, which would have the indoor heat exchanger acting as a condenser in a heat pump system where the indoor unit can provide cooled or heated air ), when the detected temperature of the second heat exchanger is lower than or equal to a first reference temperature, the first control being a control to keep the compressor and the fan in operation and switch the state of the wind guide plate from the first state to the second state (the Louver plate 17 is turned up in step S11 and remains there until the temperature of the  indoor heat exchanger, β, is above threshold temperature α in step S15 which loops back if the temperature of the  indoor heat exchanger, β, is less than threshold temperature α per figure 5 of Nakagawa).
However Nakagawa does not explicitly disclose that the controller performs a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state and the second heat exchanger operates as a condenser, when the detected temperature of the air in the target space is higher than a set temperature for the target space, as Nakagawa does not explicitly disclose comparing the indoor temperature to a set temperature. 
Fuchiri teaches (figures 1-5) an air-conditioning apparatus comprising: an indoor unit (indoor unit 1) including an air outlet (blowout port 3); a refrigerant circuit including a compressor (compressor 50a); a fan included in the indoor unit (blower 23); a wind guide plate (wind direction board 4) and a first sensor configured to detect a temperature of air in target space for air-conditioning (room temperature detection unit 25); and a controller (control unit 26)  where the controller performs a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state and the second heat exchanger operates as a condenser, when the detected temperature of the air in the target space is higher than a set temperature for the target space (per paragraph 0044 and 0045, of the machine translation provided with the 7/19/2019 IDS, when the temperature of the room is higher than the set point in ST6 and ST7 the compressor remains in operation  and returns to step 1 in figure 5 executing a similar control loop and the wind direction board is set to up when the temperature comes within 1c and the operation continues after the room temperature becomes higher than the set temperature per paragraph 0024). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Nakagawa to include the ambient room temperature bases controls maintaining the compressor in operation and the wind guide plate up  disclosed by Fuchiri Doing so would provide  a control system that could reduce the temperature drop in a lower portion of the room and perform a circulation operation while the compressor is operating so that the room can be warmed quickly as recognized by Fuchiri (per paragraph 0012).
Additionally Nakagawa does not disclose a sixth sensor configured to detect a temperature of outside air; and wherein the controller acquires an air-conditioning load of the target space based on the temperature detected by the first sensor, the temperature detected by the second sensor and the temperature detected by the sixth sensor, and the first control is conducted when the air-conditioning load of the target space is higher than a predetermined load.
Maeda discloses (figure 1-5) an air conditioner with a controller (microcomputer 34)  with a  sixth sensor (outside air temperature sensor 32) and  a first temperature sensor (a room temperature sensor 30), wherein the controller acquires an air-conditioning load of the target space based on the temperature detected by the first sensor (room temperature sensor 30), the temperature detected by the second sensor and the temperature detected by the sixth sensor (the outside air temperature sensor 32, where the load is calculated in load computing means 35 per paragraph 0026-0027 of the machine translation provided by the examiner with this office action) and controlling the air conditioner based on when the air-conditioning load of the target space is higher than a predetermined load (when the air conditioning load is equal to or higher than a rated value per paragraph 0027 of the machine translation of Maeda).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the air conditioner of Nakagawa to include the outside air temperature sensor and to calculate an air conditioning load as taught by Maeda. Doing so would allow for monitoring varying air conditioning load conditions to improve the efficiency of the system  (per paragraph 0007) and allow for compensating the amount of speed of the compressor to correspond to an air conditioning load (per paragraph 0012).
	
Regarding claim 24, Nakagawa discloses an air-conditioning apparatus comprising: an indoor unit (indoor unit 10) including an air outlet (air outlet 12); a refrigerant circuit including a compressor (compressor 22), a first heat exchanger (heat exchanger 24), a pressure-reducing device (the compressor 22, heat exchanger 24 and a pressure reducing device in the form of an electronic expansion valve are present in the outdoor unit 20 per col. 3, line 41-46), and a second heat exchanger included in the indoor unit; a fan included in the indoor unit (the indoor unit includes a heat exchanger and a blower device not shown in the figures per Col. 3, line 23-30); 
a wind guide plate (louver plate 17) included in the indoor unit, and allowed to be rotated to be in a first state in which the wind guide plate causes air to be blown from the air outlet in a first direction (the louver plate is directed downward in figure 6 with air directed at the floor or the users feet per Col. 5, line 25-31), and to be in a second state in which the wind guide plate causes air to be blown from the air outlet in a direction upwardly inclined to the first direction (the louver plate is directed upward in figure 7 and 8 per Col. 6 line 12-18 and line 48-54), the wind guide plate being rotated such that a state of the wind guide plate changes between the first and second states (between the states in figure 6-8); 
a first sensor configured to detect a temperature of air in target space for air-conditioning (indoor temperature sensor 13); a second sensor configured to detect a temperature of a person in the target space (infrared sensor 14 which can measure the temperature of a person per Col. 3, line 10-13); a fourth sensor configured to detect a temperature of the second heat exchanger (a pipe temperature sensor measures a pipe temperature of the indoor heat exchanger per Col. 3, line 14-16);  
a controller ( a control device in the form of an indoor microcomputer which controls operations of the air conditioner per Col. 3, line 17-22), wherein the controller performs a first control, in a case where the compressor is in operation (the compressor is started in step S14 in figure 5), the fan is in operation, the wind guide plate is in the first state (the louver plate is down and the volume of the blower device is increased in step S16 per Col. 5, line 25-31)  and the second heat exchanger operates as a condenser ( the indoor heat exchanger is providing heating  in a heating operation per figure 5-8 and per Col. 4, line 37-43, which would have the indoor heat exchanger acting as a condenser in a heat pump system where the indoor unit can provide cooled or heated air ), when the detected temperature of the person is higher than or equal to the set temperature (in step S13), the first control being a control to keep the compressor and the fan in operation and switch the state of the wind guide plate from the first state to the second state (the Louver plate 17 is turned up in step S11 and remains there until the temperature of the  indoor heat exchanger, β, is above threshold temperature α in step S15 which loops back if the temperature of the  indoor heat exchanger, β, is less than threshold temperature α per figure 5 of Nakagawa).
However Nakagawa does not explicitly disclose that the controller performs a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state and the second heat exchanger operates as a condenser, when the detected temperature of the air in the target space is higher than a set temperature for the target space, as Nakagawa does not explicitly disclose comparing the indoor temperature to a set temperature.
Fuchiri teaches (figures 1-5) an air-conditioning apparatus comprising: an indoor unit (indoor unit 1) including an air outlet (blowout port 3); a refrigerant circuit including a compressor (compressor 50a); a fan included in the indoor unit (blower 23); a wind guide plate (wind direction board 4) and a first sensor configured to detect a temperature of air in target space for air-conditioning (room temperature detection unit 25); and a controller (control unit 26)  where the controller performs a first control, in a case where the compressor is in operation, the fan is in operation, the wind guide plate is in the first state and the second heat exchanger operates as a condenser, when the detected temperature of the air in the target space is higher than a set temperature for the target space (per paragraph 0044 and 0045, of the machine translation provided with the 7/19/2019 IDS, when the temperature of the room is higher than the set point in ST6 and ST7 the compressor remains in operation  and returns to step 1 in figure 5 executing a similar control loop and the wind direction board is set to up when the temperature comes within 1c and the operation continues after the room temperature becomes higher than the set temperature per paragraph 0024) , 
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Nakagawa to include the ambient room temperature bases controls maintaining the compressor in operation and the wind guide plate up  disclosed by Fuchiri Doing so would provide  a control system that could reduce the temperature drop in a lower portion of the room and perform a circulation operation while the compressor is operating so that the room can be warmed quickly as recognized by Fuchiri (per paragraph 0012).
Additionally Nakagawa does not disclose a fifth sensor configured to detect a temperature of outside air; and wherein the controller acquires an air-conditioning load of the target space based on the temperature detected by the first sensor, the temperature detected by the fourth sensor and the temperature detected by the fifth sensor, and the first control is conducted when the air-conditioning load of the target space is higher than a predetermined load.
Maeda discloses (figure 1-5) an air conditioner with a controller (microcomputer 34)  with a  sixth sensor (outside air temperature sensor 32) and  a first temperature sensor (a room temperature sensor 30), wherein the controller acquires an air-conditioning load of the target space based on the temperature detected by the first sensor (room temperature sensor 30), the temperature detected by the second sensor and the temperature detected by the sixth sensor (the outside air temperature sensor 32, where the load is calculated in load computing means 35 per paragraph 0026-0027 of the machine translation provided by the examiner with this office action) and controlling the air conditioner based on when the air-conditioning load of the target space is higher than a predetermined load (when the air conditioning load is equal to or higher than a rated value per paragraph 0027 of the machine translation of Maeda).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the air conditioner of Nakagawa to include the outside air temperature sensor and to calculate an air conditioning load as taught by Maeda. Doing so would allow for monitoring varying air conditioning load conditions to improve the efficiency of the system  (per paragraph 0007) and allow for compensating the amount of speed of the compressor to correspond to an air conditioning load (per paragraph 0012).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. (US 20190032950 A1), Furuhashi et al. (US 20150377242 A1) Matsumoto (US 20140138043 A1), Matsumoto (US 20140020860 A1), Kanaya et al. (US 20120097748 A1) and Lee et al. (US 20060254293 A1) all disclose control systems for indoor air condition units with wind guide plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763